In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                       No. 07-19-00390-CV
                                   ________________________


                                     IN THE MATTER OF A.M.


                             On Appeal from the 223rd District Court
                                       Gray County, Texas
                 Trial Court No. J-1583; Honorable Phil N. Vanderpool, Presiding


                                           December 30, 2019

                                 MEMORANDUM OPINION
                          Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant, A.M.,1 appeals from the trial court’s order modifying a prior juvenile

probation disposition and placing A.M. in the custody of the Parent Adolescent Center.

TEX. FAM. CODE ANN. §§ 54.05, 56.01(c)(1)(D) (West Supp. 2019). Now pending before

this court is the unopposed Motion to Dismiss Appeal filed by A.M. Without passing on

the merits of the appeal, A.M.’s motion is granted and the appeal is dismissed. TEX. R.


        1  To protect the privacy of the parties, we refer to them by their initials. TEX. FAM. CODE. ANN. §
56.01(j); TEX. R. APP. P. 9.8(c).
APP. P. 42.1(a)(1).   Having dismissed this appeal at A.M.’s request, no motion for

rehearing will be entertained and our mandate will issue forthwith.




                                                Per Curiam




                                            2